Title: To James Madison from Robert R. Livingston, 26 December 1803
From: Livingston, Robert R.
To: Madison, James



No 93
Sir
Paris 26th December 1803
I have received quadruplicates and Triplicates of your favor of the 6th October; the First & Second not having yet reached me previous to the receipt of that letter, I had receivd two from Mr Pichon, covering letters to the Minister for Exterior Relations. In one of those he explains only Shortly the nature of his communications to the Minister: This was the first intimation that I had received of any formal opposition to the Treaty by the Spanish Court. Mr Pinkney, tho’ I had three letters from him lately not having mentioned the Subject it was certainly very important, & had it been Sent by express at the time that the Prince of Peace was endeavouring to reestablish himself in the good graces of [t]his court I could have obtained any declaration that I wished upon the Subject. On receiving Mr Pichon’s letter I called on the Minister & asked him what communication he had received on that Subject; he Shewed me Mr Pichon’s letter, & expressed great Satisfaction for the idea that Mr Pichon held out, that it would make no delay in the arrangements for taking possession of the country. He treated the protests with the utmost contempt as not having the least foundation of right. I asked him, whether any remonstrances had been made here upon the Subject. He assured me most Solemnly that none had been made. I insisted with him that Some explanation Should be demanded from the Court of Spain he told me that he would not demand explanation but that he would offer the most pointed complaints and demand satisfaction for their conduct. Thus the matter Stands at present: I do not know that I can do any more, Since the receipt of the notes & your conclusive answer to them—had the Subject a doubtful aspect, it might be well to bring forward your reasoning, but as they not only have no doubts, but are displeased that Spain Should have any, I see no use in urging the matter further, Since I believe you will hear no more of it from Spain. If you Shoul⟨d⟩ I will avail myself of your reasoning. The fact I believe is that this business was taken up by Spain at the time that the prince of peace was out of humour with France and had some idea of leaning upon England this fit is past and the cabinet of Spain is now reestablished in Paris where all great matters relative to her must be treated. It was with this view I broke as I have mentioned the affair of East Florida here; But as your letters inform me that Business is put to rest for the present; I Suppose Mr Monroe & Mr Pinkney will not avail themselves of the dispositions I find here to promote it. I Should observe that the copies I have received of your favor of the 6th October do not contain any other extracts from Mr Pinkney’s letter to which you refer than that of 4th may 1803.
You mention accounts from Paris that Say that Spain is Solliciting the concurrence of France in this measure: I can find no Such accounts here, & the Minister most Solemnly denies the fact. Would it not be right, Sir, if you have other channels of communication with this Court than those I am acquainted with; to inform me of them, that I might if they were really worth any thing avail myself of them, or that I might at least tell you what they were worth: It is So common with foreigners to endeavour to acquire a consequence by pretending an interest on both Sides, that little relyance can be made on their communications, & much mischief often results from their interference. I know one Gentleman, that is in that predicament who is here considered as a visionary, & has no Sort of interest with or information from the present Government, of which you may judg⟨e⟩ when I assure you that he did not know that our treaty was opened formally, when to his great apparent mortification I told him it was Signed: Upon the whole I feel rather pleased tha⟨n⟩ otherwise at the interference of the Spanish Minister, Since it fully justifies what the President has So prudently determined, the taking possession in force, & marking out our limits. You may be persuaded that there is no disposition here to violate the Treaty in any Sort, & no attempts of Spain to do it will meet with Support here. I have Spoken to Mr Skipwith about Mr Millar claim which he thinks to be a doubtful one—measures however will be taken in case it Should be liquidated to Secure if possible the interests of the United States.
The letter mentioned in Mr Gallatin’s letter as inclosed for Mr Millar was not contained in the copy that has been received. When I understand this business more fully I Shall do myself the honor to write to Mr Gallatin.
The note of books has also not reached me; but I will cause the Moniteur to be Searched & execute your Commission tho’ it is very difficult to Send any thing from here to the Sea Ports Since Havre is Blockaded. I have in obedience to the President’s commands put in the note he directs on the Subject of the renewal of the war, in which I have pursued the words of your letter, had this been in my discretion I Should have left the thing to my first answer, Since I find nothing more has been done by other powers. I enclose the note. I have the honor to be Sir with the highest esteem Your most Obt hum: Servt
Robt R Livingston
  

   
   RC (DNA: RG 59, DD, France, vol. 9); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 4 May. Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner.



   
   Ibid., 5:491–96.



   
   Pichon wrote Livingston on 5 Oct. 1803 (NHi: Livingston Papers) enclosing dispatches for Talleyrand relating “to the execution of the Treaty of the 30th april last.” He informed Livingston that Yrujo had protested to JM that the French were unable to transfer title to Louisiana because they had promised not to alienate it and because they had not fulfilled all the terms of the treaty of cession regarding the king of Etruria. Pichon wrote again on 11 Oct. 1803 (ibid.) enclosing further dispatches on the subject. Livingston transmitted the dispatches to Talleyrand, asked to be kept abreast of any new information, and requested an appointment to discuss the situation (Livingston to Talleyrand, 13 and 16 Dec. 1803 [NHi: Livingston Papers]).



   
   Miscoded and interlinearly decoded “his.”



   
   For the decision not to send Monroe to Madrid to negotiate for East Florida, see JM to Livingston, 6 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:491–96).



   
   For Joseph J. Miller’s claims against France and the U.S. government’s claim against Miller, see Gallatin to JM, 11 Oct. 1803 (ibid., 5:507 and n. 1).



   
   For the books advertised in the Moniteur universel, see JM to Livingston, 6 Oct. 1803 (ibid., 5:491–96 and n. 10).



   
   See Livingston to JM, 3 June 1803 (ibid., 5:52–54 and n. 5).



   
   Enclosure not found, but on 26 Dec. 1803 Livingston wrote Talleyrand (NHi: Livingston Papers) expressing the U.S. position on the commencement of the war and on neutral rights in Jefferson’s words as relayed by JM (see JM to Livingston, 6 Oct. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:491–96]).


